Name: Commission Regulation (EEC) No 2573/82 of 23 September 1982 amending Regulation (EEC) No 2472/82 introducing a countervailing charge on lemons originating in Uruguay
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 9 . 82 Official Journal of the European Communities No L 274/25 COMMISSION REGULATION (EEC) No 2573/82 of 23 September 1982 amending Regulation (EEC) No 2472/82 introducing a countervailing charge on lemons originating in Uruguay Regulation is amended ; whereas , if these conditions are taken into consideration , the countervailing charge on the import of lemons originating in Uruguay must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738 /82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2472/82 (3) introduced a countervailing charge on lemons originating in Uruguay ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount ' 8-96 ECU appearing in Article 1 of Regulation (EEC) No 2472/82 is replaced by the amount ' 18-79 ECU'. Article 2 This Regulation shall enter into force on 24 September 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 190, 1 . 7. 1982, p . 7. 0 OJ No L 263 , 11 . 9 . 1982, p . 18 .